Case: 11-50579     Document: 00511740474         Page: 1     Date Filed: 01/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 30, 2012
                                     No. 11-50579
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

CYNTHIA ANN ROBINSON,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:02-CR-82-1


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Cynthia Ann Robinson was sentenced, inter alia, to 36-months’
imprisonment for violating conditions of her supervised release. Robinson
contends the sentence, which was above the range indicated by policy statements
in the advisory Sentencing Guidelines, is substantively unreasonable because
it: overstated the seriousness of her supervised-release violations; and failed to
reflect her personal circumstances.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50579    Document: 00511740474     Page: 2   Date Filed: 01/30/2012

                                  No. 11-50579

      As our court recently held, revocation sentences are reviewed under a
deferential plainly unreasonable standard. United States v. Miller, 634 F.3d
841, 843 (5th Cir.), cert. denied, 132 S. Ct. 496 (2011). First evaluated is
whether the district court committed procedural error; then, whether the
sentence is substantively reasonable “under an abuse-of-discretion standard”.
Id. (internal quotation marks omitted). If the sentence is unreasonable, we
determine “whether the error was obvious under existing law”. Id.
      As reflected above, Robinson does not claim procedural error. And, for her
above-stated claim, Robinson has not shown her revocation sentence is plainly
unreasonable.    Her sentence was within the statutory maximum term of
imprisonment the district court could have imposed. See 18 U.S.C. §§ 1344
(Robinson’s original convicted offense (bank fraud)), 3559(a)(2) (original offense
was Class B felony), 3583(e)(3) (three-year maximum for violating supervised
release on Class B felony).     The district court considered the nature and
circumstances of Robinson’s admitted supervised-released violations (inter alia,
committing forgery and theft), her history of stealing from her employers, and
the need to protect the public, and concluded that a 36-month sentence was
appropriate (to run concurrently, not consecutively (as had been requested by the
Government), with the state sentence of 20-months’ imprisonment for her new
state conviction).
      AFFIRMED.




                                        2